DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 11-21 have been considered but are unpersuasive as the previous combination of the teachings of Sugiyama et al (US 2015/0198947) in view of Chiesl, III et al (US 6,375,791). Claims 1, 12, and 16 were each amended to recite that the industrial grade computer instructs the CMP tool to indicate an error that includes a contamination of the CMP tool, an over-polishing of the wafer, or an under-polishing of the wafer. This amendment is also taught by Sugiyama et al in view of Chiesl, III et al.  Claims 22-24 were also introduced to reflect that the analysis indicates an absence of an unexpected element. The limitations of the new claims are also taught by the modified teachings of  Sugiyama et al in view of Chiesl, III et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2015/0198947) in view of Chiesl, III et al (US 6,375,791).
The prior art of Sugiyama et al teaches failure detection apparatus.
 Text Document cannot be displayed
 Regarding claims 1 and 22-24:	 Sugiyama et al teaches a system, comprising: a first component  (CMP apparatus see abstract, see also [0032] configured to polish a wafer, wherein a polishing of the wafer generates byproducts. The prior art of Sugiyama et al teaches sensors, analysis, first computers (sequencer 260), and an industrial grade computer control apparatus (manipulating PC 510). According to Sugiyama et al teaches a determination part 524 where an abnormality if present in the CMP apparatus. See [0074] of Sugiyama et al teaches the comparison of data with a preset threshold. 

The analysis and detection of Sugiyama et al fails to teach the collection of data on the byproducts of CMP and how that data affects the CMP process. 
 
The teachings of Chiesl, III feature  a CMP apparatus (polishing system 30) where the polishing slurry is detected from chemical markers according to the abstract. The by-products of the CMP process are detected, analyzed and the data used to determine the quality of the CMP apparatus and if the endpoint has been determined. Chiesl, III also teaches a byproduct-collection tool (slurry extractor 102). Chiesl, III also teaches an analyzer (see the paragraph the joins columns 6 and 7, sensor (detector 152), and controller 82. See the paragraph the joins columns 6 and 7 teaches the indication of the present of residual chemical slurry, the paragraph joining columns 7 and 8 indicates a chemical marker, and in col. 8 line 33 discusses the indication of the modified abrasive particles. The slurry detection system 150 of Chiesl, III detects whether the concentration is within the threshold or greater than expected(see col. 10 lines 40-57 if residual slurry is detected), the marker (expected element) indicates if the chronological sequence is correct if it is detected soon in the process or still detected when it is “normally” ended. The paragraph joining col. 9 lines 9-34 indicates that if undesirable slurry build-up  (an unexpected element) is present the detection system 150 will also detect and send data to the controller to adjust the process accordingly. See the discussion of abnormality in the abstract of  Sugiyama et al and see also the discussion of defects and contamination in the abstract and line 60 col. 6 – col. 10 line 65 of Chiesl, III. See the discussion of abnormality in the abstract of  Sugiyama et al and see also the discussion of defects and contamination in the abstract and line 60 col. 6 – col. 10 line 65 of Chiesl, III.
The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Sugiyama et al with the apparatus of Chiesl, III to enhance the post CMP process and control which would improve over waste quality and the quality of the overall product result.

Regarding claim 3. The teachings of the prior art of Sugiyama et al were discussed above. See also that Sugiyama et al teaches the first component incudes a chemical-mechanical-polishing (CMP) tool  (features both the  polishing unit 3 and cleaning unit  4)  see [0032]. The rejection of claim 1 has established the evaluation of the polishing process with the apparatus of Chiesl, III. It is also reasonable to use the teachings of Chiesl, III to evaluate the cleaning process of Sugjiyama et al with the suggested teachings/apparatus of Chiesl, III as the analysis of the byproducts have been shown useful.

Regarding claim 4. The system of claim 1, wherein the second component and the third component are integrated into a single machine.  See Fig. 4 of Sugiyama et al and Fig. 2 of Chiesl, III.

Regarding claim 5. The teachings of the prior art of Sugiyama et al were discussed above.   The prior art of Sugiyama fails to teach the third component is configured to bombard the collected byproducts with a ray or a wave; and 4853-2467-2933 v.125Attorney Docket No. P20172542US02 / 24061.3648US02Customer No. 42717analyze the bombarded byproducts to determine a presence of one or more elements therein.  See line 54 col. 7  to col. 12 claim 3  of Chiesl, III where the detector 152 detect particles of different sizes using various rays/wave so as to determine the size and concentration of the particles by measuring the scattered light. The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Chiesl, III into the apparatus of Sugiyama et al to enhance the post CMP process and control which would improve over waste quality and the quality of the overall product result.
Regarding claim 6. The teachings of the prior art of Sugiyama et al were discussed above.  The prior art of Sugiyama et al fails to teach the third component is configured to analyze the bombarded byproducts to further determine a weighting of each of the one or more elements therein.  The term weighting is interpreted here as size and/or concentration or the varied intensity of light that is a result of the size or concentration. This interpretation is supported by the original specific see [0054] of the present invention. See line 54 col. 7  to col. 12 claim 3  of Chiesl, III where the detector 152 detect particles of different sizes using various rays/wave so as to determine the size and concentration of the particles by measuring the scattered light. The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Chiesl, III into the apparatus of Sugiyama et al to enhance the post CMP process and control which would improve over waste quality and the quality of the overall product result.

Regarding claim 7. The system of claim 1, wherein the fourth component See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III is configured to instruct the first component to at least temporarily suspend (see the discussion of process endpoint) the polishing of the wafer based on the analysis of the collected byproducts.  

Regarding claim 11. The system of claim 7, wherein the analysis of the collected byproducts indicates that an endpoint of the polishing of the wafer has been reached.  See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III.

Regarding claim 12. See the rejections of claims 4 and 5 above. Where the first –fourth components are interchanged with first-fourth tools.
Regarding claim 13. The system of claim 12, wherein the third tool is configured to produce the analysis that includes a plurality of energy bands that each correspond to one of the different elements in the captured samples.  See the rejection of claim 6 above.

Regarding claim 14. The system of claim 13, wherein: the analysis indicates a concentration of each different element based on an intensity of the corresponding energy band.

Regarding claim 15. The system of claim 12, wherein the fourth tool is communicatively coupled to the first tool and configured to instruct the first tool to suspend or terminate the CMP process.  See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III.

Regarding claim 16:  Text Document cannot be displayed
 	 Sugiyama et al teaches a system, comprising: a planarization tool  (CMP apparatus see abstract, see also [0032]) configured to polish a wafer, wherein a polishing of the wafer generates byproducts. The prior art of Sugiyama et al teaches sensors, analysis, one or more computers (sequencer 260) and (manipulating PC 510). According to Sugiyama et al teaches a determination part 524 where an abnormality if present in the CMP apparatus. See [0074] of Sugiyama et al teaches the comparison of data with a preset threshold. 

The analysis and detection of Sugiyama et al fails to teach the collection of data on the byproducts of CMP and how that data affects the CMP process. 
 
The teachings of Chiesl, III feature  a CMP apparatus (planarization tool 30) where the polishing slurry is detected from chemical markers according to the abstract. The by-products of the CMP process are detected, analyzed and the data used to determine the quality of the CMP apparatus and if the endpoint has been determined. Chiesl, III also teaches a byproduct-collection tool (slurry extractor 102). Chiesl, III also teaches an analyzer (see the paragraph the joins columns 6 and 7, e-sensor (detector 152), and controller 82. See the paragraph the joins columns 6 and 7 teaches the indication of the present of residual chemical slurry, the paragraph joining columns 7 and 8 indicates a chemical marker, and in col. 8 line 33 discusses the indication of the modified abrasive particles. The slurry detection system 150 of Chiesl, III detects whether the concentration is within the threshold or greater than expected(see col. 10 lines 40-57 if residual slurry is detected), the marker (expected element) indicates if the chronological sequence is correct if it is detected soon in the process or still detected when it is “normally” ended. The paragraph joining col. 9 lines 9-34 indicates that if undesirable slurry build-up  (an unexpected element) is present the detection system 150 will also detect and send data to the controller to adjust the process accordingly. See the discussion of abnormality in the abstract of  Sugiyama et al and see also the discussion of defects and contamination in the abstract and line 60 col. 6 – col. 10 line 65 of Chiesl, III. See the discussion of abnormality in the abstract of  Sugiyama et al and see also the discussion of defects and contamination in the abstract and line 60 col. 6 – col. 10 line 65 of Chiesl, III.
The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Sugiyama et al with the apparatus of Chiesl, III to enhance the post CMP process and control which would improve over waste quality and the quality of the overall product result.

Regarding claim 17. See the rejections of claims 4 and 5 above.

Regarding claim 18. See the rejections of claims 4, 5, and 13 above.


Regarding claim 19. The system of claim 18, wherein the one or more computers are configured to determine, based on what elements are determined to be included in the captured samples, whether an end-point has been reached for a polishing process performed by the polishing unit or for a cleaning process performed by the cleaning unit.  See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III.

Regarding claim 20. The system of claim 18, wherein the one or more computers are configured to determine that an error has occurred in the planarization process in response to: a presence of an unexpected element in the captured samples, a presence of an element that is supposed to be in the captured samples but the element has a greater- than-expected presence, or an incorrect chronological sequence in which a plurality of elements appear in the captured samples. See the discussion of defects and contaminations in the abstract and throughout (for example in col. 7 lines 55-col. 8 line 50 of Chiesl, III. The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Sugiyama et al with the apparatus of Chiesl, III  to enhance the post CMP process and control which would improve the overall product result and efficacy of the polishing process.

Regarding claim 21: Recall the e-sensor of Chiesl, III et al detects electromagnetic radiation see the paragraph that joins columns 2 and 3. See also in Chiesl, III that the e-sensor (detector 152) analyzes X-rays,  See also  the teachings of col. 6 line 60 – coll. 12 line 36. It is with a reasonable expectation of success that the detector 152 of Chiesl, III would monitor the energy spectrum (see the recitation of UV light and IF light in col. 8 lines 34-55 of Chiesl, III) as claimed as it is the same type of e-sensor as preferred in the specification of the present invention see where E-sensor tool is interpreted as element 160 and can be an X-ray detector see [0021] of the original specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kashkoush (US 2005/0016929) teaches a system and method for point-of-use filtration used in substrate processing where a sensor is provided to indicate ionic impurity levels and the measured particles see abstract.
Jiang et al (US 2012/0142254) teaches a polishing apparatus with an alarm signal that is generated to indicate an exception or error in the polishing process.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716